DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107508671 A) in view of Mehmedagic (WO 2018015425 A1, provided in the IDS).

Regarding claims 1, 8 and 15, Zhao teaches A system (see Fig. 4 reproduced below and Machine Translation, page 10, [0024]: “4 is a schematic diagram of a network with 4 nodes according to an embodiment of the present invention”) comprising: 

    PNG
    media_image1.png
    631
    922
    media_image1.png
    Greyscale


a time sensitive network (TSN) (see Machine Translation, page 4, [0008]: “The present invention provides a business communication method and device based on quantum key distribution, so as to overcome the quantum key pools corresponding to the quantum key pools carrying a large amount of business or the quantum key pools corresponding to the business requiring a large quantum key in the prior art Insufficient quantum keys are prone to the problem that the delay and blocking rate of secure business communication are greatly increased, and the network performance is seriously affected”. The Examiner interprets the network where the delay of secure business communication affects the network performance as a time sensitive network (TSN). And see Machine Translation, pages 14 and 15, [0034]: “Since the service needs to be encrypted and decrypted when passing through the intermediate nodes, the larger the number of intermediate nodes, the more nodes the service needs to pass through during the communication process, and the longer the time required for service In order to avoid excessive increase in the time-consuming of service communication, it is necessary to remove the paths with too many intermediate nodes to obtain a better possible transmission path”. Also see Machine Translation, page 9, [0019], lines 337-343) comprising plural components that are interconnected via a predetermined connection plan (see Fig. 1 and Machine Translation, page 2, [0004]: “FIG. 1 is a schematic diagram of constructing a quantum key pool using a QKD terminal and a QKD link between a pair of data communication nodes in the prior art. Among them, the QKD link includes quantum channels and classical channels; the quantum key pool is used to store the quantum keys negotiated between the QKD terminals, and distribute the quantum keys to the data communication terminals corresponding to both network nodes to realize the security of network services. Confidential Communications”. And see Fig. 2 and Machine Translation, pages 2 and 3, [0005]: “FIG. 2 shows the security communication network architecture based on quantum key distribution in the prior art. The architecture includes the QKD layer and the data layer from the bottom up. …The data communication terminal and the data communication link connecting the data communication terminal, the business security communication between each pair of data communication terminals is assigned a quantum key by the quantum key pool of the corresponding business source and sink nodes”. And see Fig. 4 reproduced below and Machine Translation, page 14, [0033]: “It can be seen from FIG. 4 that all paths for safely sending services from source node 2 to sink node 4 include: source node 2 to sink node 4, source node 2 to intermediate node 1 to sink node 4, source node 2 to intermediate node 3 to Each path of the sink node 4”. The Examiner interprets the data communication terminals (source node 2, sink node 4, intermediate node 1 and intermediate node 3) in the data layer in Fig. 4 and [0033] as plural components that are interconnected via a predetermined connection plan); 
plural quantum key distribution (QKD) devices associated with the plural components (see Fig. 2 and Machine Translation, pages 2 and 3, [0005]: “FIG. 2 shows the security communication network architecture based on quantum key distribution in the prior art. The architecture includes the QKD layer and the data layer from the bottom up. The QKD layer includes a QKD terminal placed at each node and a QKD link connected to the QKD terminal. The quantum key negotiated between each pair of QKD terminals is stored in a quantum key pool; the data layer includes a quantum key placed in each node. The data communication terminal and the data communication link connecting the data communication terminal, the business security communication between each pair of data communication terminals is assigned a quantum key by the quantum key pool of the corresponding business source and sink nodes, and then the data encryption and data transmission”. The Examiner interprets the QKD terminals (source node 2, sink node 4, intermediate node 1 and intermediate node 3) in the QKD layer in Fig. 4 and [0033] associated with the data communication terminals as plural quantum key distribution (QKD) devices associated with the plural components); 
a scheduler configured for use with the TSN, the scheduler including one or more processors configured to (see Fig. 5 and Machine Translation, page 10, [0025]: “FIG. 5 is a schematic diagram of a service communication device based on quantum key distribution according to an embodiment of the present invention”. And see Machine Translation, page 22, [0052]: “As shown in FIG. 5, according to the second aspect of the present invention, there is provided a business communication method device based on quantum key distribution, the device comprising: an optimal transmission path acquisition module”. The Examiner interprets “a business communication method device” comprising an optimal transmission path acquisition module as a scheduler configured for use with the TSN): 
identify connections between the plural components of the TSN that are interconnected via a predetermined connection plan (see Fig. 4 reproduced below and Machine Translation, page 14, [0033]: “It can be seen from FIG. 4 that all paths for safely sending services from source node 2 to sink node 4 include: source node 2 to sink node 4, source node 2 to intermediate node 1 to sink node 4, source node 2 to intermediate node 3 to Each path of the sink node 4”); 
determine quantum key distribution (QKD) information of the components (see Machine Translation, page 18, lines 721-724 and Fig. 4: “For example, from the above-mentioned preferred possible transmission paths for securely sending services from source node 2 to sink node 4, find the quantum key pools (QKP2-4, QKP1-2 and QKP1-4, QKP2-3 and QKP3-4), and query the remaining quantum keys of each quantum key pool, and filter out the path with sufficient quantum keys in the quantum key pool as a smooth communication path”. The Examiner interprets the remaining quantum keys of each quantum key pool as quantum key distribution (QKD) information of the components. The Examiner further interprets “find the quantum key pools (QKP2-4, QKP1-2 and QKP1-4, QKP2-3 and QKP3-4), and query the remaining quantum keys of each quantum key pool” as determine quantum key distribution (QKD) information of the components. And see Machine Translation page 4, [0009]; page 5, [0010]; page 7, [0016]); and 
schedule flows for the TSN based on the QKD information for the components (see Machine Translation, pages 11 and 12, [0029]: “In this embodiment, since there are many intermediate nodes between the source node and the sink node in the communication network, when the service needs to be safely sent from the source node to the sink node, the service has multiple transmission paths. The quantum key pool has different quantum keys remaining due to different business volumes and different business quantum key requirements. In order to avoid excessive consumption of quantum keys in the quantum key pool with less quantum key remaining, causing communication delay or blockage, in this embodiment, the path with the most sufficient quantum key remaining in the quantum key pool is selected, i.e. The best transmission path for business communication”. The Examiner interprets selecting the path with the most sufficient quantum key remaining in the quantum key pool as the best transmission path for business communication as schedule flows for the TSN based on the QKD information for the components. And see Machine Translation, pages 13 and 14, [0032]).

a communication network that couples the scheduler and the TSN because the scheduler of Zhao (“a business communication method device” shown in Fig. 5) is part of the TSN (see Machine Translation, page 22, [0052]: “As shown in FIG. 5 , according to the second aspect of the present invention, there is provided a business communication method device based on quantum key distribution, the device comprising: an optimal transmission path acquisition module and a communication module; the optimal transmission path acquisition module , which is used to obtain the optimal transmission path of the service based on the remaining quantum key quantity in the quantum key pool and the quantum key requirement of the service on all possible transmission paths between the source node and the sink node corresponding to the service; The communication module is configured to implement the communication from the source node to the sink node based on the quantum key provided by the quantum key pool between two consecutive nodes on the optimal transmission path”).
In the same field of endeavor, Mehmedagic teaches a communication network that couples the scheduler and the TSN (see Fig. 4 and [0098]: “FIG. 4 depicts communication between a talker device 416 and a listener device 418 across a network infrastructure that comprises a mix of TSN devices 412 and non-TSN devices 408 that exist in the same time domain. In "SDN as underlay" deployment model entire control of networking infrastructure (e.g., 408, 412) from all networking perspectives is managed by the TsSDN controller 425”. And see abstract: “A system and method for determining a network path through a network that is managed by a software defined network (Ts SDN) controller incorporating time management are disclosed. In some embodiments, the SDN controller can determine that a data packet originating from a transmitting device and directed to a receiving device is associated with one of: time-sensitive, time-aware or best effort characteristic”. And see [0099]: “Time-sensitive SDN”. The Examiner interprets “a network infrastructure that comprises a mix of TSN devices 412 and non-TSN devices 408” as the TSN. The Examiner interprets the TsSDN controller 425 as the scheduler. The Examiner interprets the communication network shown in Fig. 4 that couples the TsSDN controller 425 to the network infrastructure that comprises a mix of TSN devices 412 and non-TSN devices 408 as a communication network that couples the scheduler and the TSN).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system of Zhao so that the scheduler is separate from the time sensitive network (TSN) and coupled to the TSN by a communication network, as taught by  Mehmedagic. It would have been obvious because doing so achieves the commonly understood benefit of centrally scheduling all flows of the TSN from a scheduler separate from the TSN.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107508671 A) in view of Mehmedagic (WO 2018015425 A1, provided in the IDS), and further in view of Tajima (US 2007/0230688).

Regarding claims 2, 9 and 16, Zhao modified in view of Mehmedagic fails to teach wherein the one or more processors are further configured to specify QKD control parameters for the QKD devices associated with the components.
In the same field of endeavor, Tajima teaches wherein the one or more processors are further configured to specify QKD control parameters for the QKD devices associated with the components (see Abstract: “A user request can be reflected in the degree of security of an updated key in quantum key distribution”. And see [0064]: “Note that a privacy amplification setting can be selected also by varying the security parameter S”. The Examiner interprets a privacy amplification setting as QKD control parameters for the QKD devices).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system of Zhao modified in view of Mehmedagic so that the one 

Regarding claims 3, 10 and 17, Zhao modified in view of Mehmedagic fails to teach wherein the one or more processors are further configured to specify at least one privacy amplification setting for at least one of the QKD devices.
In the same field of endeavor, Tajima teaches wherein the one or more processors are further configured to specify at least one privacy amplification setting for at least one of the QKD devices (see Abstract: “A user request can be reflected in the degree of security of an updated key in quantum key distribution”. And see [0064]: “Note that a privacy amplification setting can be selected also by varying the security parameter S”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system of Zhao modified in view of Mehmedagic so that the one or more processors are further configured to specify at least one privacy amplification setting for at least one of the QKD devices, as taught by Tajima. It would have been obvious because Tajima teaches that doing so allows Control of Degree of Security/Amount of Key (see Tajima [0058]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107508671 A) in view of Mehmedagic (WO 2018015425 A1, provided in the IDS), and further in view of Li (CN 108768888 A).

Regarding claims 4, 11 and 18, Zhao modified in view of Mehmedagic fails to teach wherein the one or more processors are further configured to determine an amount of delay associated with QKD along at least one path between at least some of the components.
In the same field of endeavor, Li teaches wherein the one or more processors are further configured to determine an amount of delay associated with QKD along at least one path between at least some of the components (see Machine Translation, page 1, [0002]: “The invention relates to the technical field of quantum key distribution, in particular to a queue scheduling method for quantum encryption services of a power system”. And see Abstract: “calculating the early waiting time of the data packet of the queue head”. The Examiner interprets calculating the early waiting time of the data packet of the queue head as to determine an amount of delay associated with QKD along at least one path between at least some of the components).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system of Zhao modified in view of Mehmedagic so that the one or more processors are further configured to determine an amount of delay associated with QKD along at least one path between at least some of the components, as taught by Li. It would have been obvious because Li teaches that doing so enables “selecting a queue with the largest weight from the queue which is expected to be larger than the time delay requirement to send the queue head data packet. According to the queue scheduling method for power system quantum encryption service, the time delay standard rate of each queue data packet is improved, and the problem that the time delay cannot be directly controlled and optimized in a traditional scheduling method is solved” (see abstract).
Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107508671 A) in view of Mehmedagic (WO 2018015425 A1, provided in the IDS), and further in view of Zhao (CN109194468 A, hereafter “Zhao2”).

Regarding claims 5, 12 and 19, Zhao modified in view of Mehmedagic fails to teach wherein the one or more processors are configured to determine at least some of the QKD information between end-points of at least one path.
In the same field of endeavor, Zhao2 teaches wherein the one or more processors are configured to determine at least some of the QKD information between end-points of at least one path (see Machine Translation, page 13, lines 536, 537 and page 14, lines 542-546 and Fig. 1 reproduced below:

    PNG
    media_image2.png
    604
    1102
    media_image2.png
    Greyscale
 “in the optical fiber QKD network shown in FIG. 1 , the relay node B is used to implement QKD between the QKD node B and the QKD node F. In addition, in the optical fiber QKD network, between two directly connected QKD nodes (such as: QKD node A and QKD node B) or directly connected QKD node and relay the required characteristics involved in the embodiments of the present invention may include, but are not limited to: the quantum key generation rate”. And see Machine Translation, page 25, [0081]: “The key generation rate is compared to the target requirement to further determine if the target requirement is met”. The Examiner interprets determining the quantum key generation rate between two directly connected QKD nodes (such as: QKD node A and QKD node B) as determine at least some of the QKD information between end-points of at least one path).    
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system of Zhao modified in view of Mehmedagic so that the one or more processors are further configured to determine at least some of the QKD information between end-points of at least one path, as taught by Zhao2. It would have been obvious because Zhao2 teaches that doing so achieves the following benefit: “based on the requirement of deploying relay nodes on the existing optical network, considering the different fiber types, the amount of data carried by the fiber, the path length, the number of optical amplifiers on the path, and the fiber The physical characteristics of the existing optical network, such as the quantum key generation rate that can be generated on the path, will have an impact on the deployment cost and the quantum key generation rate that can be generated on the path. Therefore, the present invention comprehensively considers these deployment characteristics, and automatically determines A QKD deployment path.” (see Machine Translation, page 17, lines 688-694).

Regarding claims 6, 13 and 20, Zhao modified in view of Mehmedagic fails to teach wherein the one or more processors are configured to determine at least some of the QKD information for at least one component interposed between end-points of at least one path.
In the same field of endeavor, Zhao2 teaches wherein the one or more processors are configured to determine at least some of the QKD information for at least one component interposed between end-points of at least one path (see Machine Translation, page 14, [0051] and Fig. 2 reproduced below: 

    PNG
    media_image3.png
    433
    668
    media_image3.png
    Greyscale
 “The relay node is mainly used to extend the distance of key distribution between two QKD nodes. Specifically, FIG. 2 shows a schematic diagram of the relay node A used to implement the QKD node E and the QKD node F”. And see Machine Translation, page 15, lines 594 and 595: “For example, n QKD senders and n receivers are deployed in relay node A in FIG. 2 to meet the quantum key generation rate requirement between QKD node E and QKD node F”. The Examiner interprets determining the quantum key generation rate of a relay node between two QKD nodes  as determine at least some of the QKD information for at least one component interposed between end-points of at least one path).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system of Zhao modified in view of Mehmedagic so that the one or more processors are further configured to determine at least some of the QKD information for at least one component interposed between end-points of at least one path, as taught by Zhao2. It would have been obvious because Zhao2 teaches that doing so achieves the following benefit: “based on the requirement of deploying relay nodes on the existing optical network, considering the different fiber types, the amount of data carried by the fiber, the path length, the number of optical amplifiers on the path, and the fiber The physical characteristics of the existing optical network, such as the quantum key generation rate that can be generated on the path, will have an impact on the deployment cost and the quantum key generation rate that can be generated on the path. Therefore, the present invention comprehensively considers these deployment characteristics, and automatically determines A QKD deployment path.” (see Machine Translation, page 17, lines 688-694).

Regarding claims 7 and 14, Zhao modified in view of Mehmedagic fails to teach wherein the QKD information comprises key rate generation information corresponding to a rate at which keys are generated by at least one QKD device associated with the TSN.
In the same field of endeavor, Zhao2 teaches wherein the QKD information comprises key rate generation information corresponding to a rate at which keys are generated by at least one QKD device associated with the TSN (see Machine Translation, page 13, lines 536, 537 and page 14, lines 542-546 and Fig. 1: “in the optical fiber QKD network shown in FIG. 1 , the relay node B is used to implement QKD between the QKD node B and the QKD node F. In addition, in the optical fiber QKD network, between two directly connected QKD nodes (such as: QKD node A and QKD node B) or directly the required characteristics involved in the embodiments of the present invention may include, but are not limited to: the quantum key generation rate”. And see Machine Translation, page 25, [0081]: “The key generation rate is compared to the target requirement to further determine if the target requirement is met”).    
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system of Zhao modified in view of Mehmedagic so that the QKD information comprises key rate generation information corresponding to a rate at which keys are generated by at least one QKD device associated with the TSN, as taught by Zhao2. It would have been obvious because Zhao2 teaches that doing so achieves the following benefit: “based on the requirement of deploying relay nodes on the existing optical network, considering the different fiber types, the amount of data carried by the fiber, the path length, the number of optical amplifiers on the path, and the fiber The physical characteristics of the existing optical network, such as the quantum key generation rate that can be generated on the path, will have an impact on the deployment cost and the quantum key generation rate that can be generated on the path. Therefore, the present invention comprehensively considers these deployment characteristics, and automatically determines A QKD deployment path.” (see Machine Translation, page 17, lines 688-694).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        
/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495